                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:20CV195-GCM

JAMES WARFIELD,                     )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                      ORDER
                                    )
ICON ADVISORS, INC. and ICON        )
DISTRIBUTORS, INC.,                 )
                                    )
      Defendants.                   )
____________________________________)

        This matter is before the Court upon Plaintiff’s Motion to Confirm Arbitration Award

and upon Defendants’ Motion to Vacate Arbitration Award. Both motions have been fully

briefed and are ripe for disposition.

   I.      FACTUAL BACKGROUND

        Plaintiff James Warfield (“Warfield”) was employed by Defendants ICON Advisors, Inc.

and ICON Distributors, Inc. (“ICON”) from May 2017 to November 2017 as a mutual funds

wholesaler. Warfield is a broker regulated by the Financial Industry Regulatory Authority

(“FINRA”), and ICON Distributors, Inc. is a brokerage firm regulated by FINRA. Warfield is a

resident of North Carolina and, as outlined in his offer letter and agreement, his employment was

at-will. (Doc. No. 3-1, pp. 18, 23).

        On November 6, 2017, Defendants terminated Warfield’s employment. In the Form U5

Uniform Termination Notice (“U5”) ICON filed with FINRA following Warfield’s termination,




                                                1

         Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 1 of 8
ICON was required to provide a termination explanation.1 Warfield asserts that the termination

explanation provided by ICON on his U5 was false and defamatory.

        On March 14, 2019, Warfield initiated an arbitration against ICON by filing a Statement

of Claim with the FINRA Office of Dispute Resolution.2 Warfield filed an Amended Statement

of Claim on April 11, 2019. In his Statement of Claim, Warfield asserted claims for wrongful

termination, defamation, and unfair and deceptive trade practices and sought damages and other

relief exceeding $5,000,000.00. Warfield also sought expungement of the allegedly defamatory

language in his Form U5. Specifically, he sought to have expunged the reason for his termination

("Termination Explanation") in Section 3 of Form U5 filed by ICON Distributors on December

5, 2017.

        The arbitration Panel held a four day, in-person, recorded evidentiary hearing on

February 25 through February 28, 2020 in Charlotte, North Carolina. Both parties appeared and

were represented by counsel at the hearing. After considering the pleadings, testimony, evidence,

and arguments presented at the hearing, the Panel issued its written arbitration award (the

"Award") on March 18, 2020. The Panel awarded Plaintiff $1,186,975.00 in compensatory

damages for the stated claim of “wrongful termination without just cause.” (Doc. No. 3-3, p. 3)

(emphasis added). The Panel also ordered that the termination explanation on Plaintiff’s Form

U5 should be expunged and replaced with “Awaiting Financing to Clear Tax Liens.” (Id.)

Warfield has moved to confirm the award and enter judgment thereon pursuant to Section 9 of

the Federal Arbitration Act. The Defendants have moved to vacate.




1
 The Form U5 is the FINRA Uniform Termination Notice used by members and associated persons of the FINRA,
which is required to be filed by the employer within 30 days of an employment termination.
2
  Under the FINRA rules that govern Warfield as a FINRA regulated broker and that govern ICON as a FINRA
regulated brokerage firm, Warfield was required to pursue these claims through FINRA arbitration.

                                                     2

           Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 2 of 8
   II.      DISCUSSION

         A federal court’s review of an arbitration award is “substantially circumscribed.” Central

West Virginia Energy, Inc. v. Bayer Cropscience LP, 645 F.3d 267, 272 (4th Cir. 2011) (quoting

MCI Constructors, LLC v. City of Greensboro, 610 F.3d 849, 857 (4th Cir. 2010)). In fact, the

scope of judicial review for an arbitrator’s decision is “among the narrowest known at law

because to allow full scrutiny of such awards would frustrate the purpose of having arbitration at

all ….” Three S. Del., Inc. v. Dataquick Info. Sys., Inc., 492 F.3d 520, 527 (4th Cir. 2007)

(citation omitted). Accordingly, “vacatur of an arbitration award is, and must be, a rare

occurrence.” Raymond James Fin. Servs, Inc. v. Bishop, 596 F.3d 183, 184 (4th Cir. 2010).

         Although the Fourth Circuit has established a deferential standard in reviewing

arbitration awards, “‘courts are neither entitled nor encouraged simply to ‘rubber stamp’ the

interpretations and decisions of arbitrators.’” Sonic Automotive, Inc. v. Price, et. al, No. 3:10-

CV-382, 2011 WL 3564884, *11 (W.D.N.C. Aug. 12, 2011) (quoting Matteson v. Ryder–System,

Inc., 99 F.3d 108, 113 (3d Cir. 1996)). Pursuant to 9 U.S.C. § 10 the grounds for vacating an

award are as follows:

         (1) where the award was procured by corruption, fraud, or undue means;
         (2) where there was evident partiality or corruption in the arbitrators, or either of them;
         (3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing,
         upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the
         controversy; or of any other misbehavior by which the rights of any party have been
         prejudiced; or
         (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a
         mutual, final, and definite award upon the subject matter submitted was not made.

9 U.S.C. § 10 (emphasis added).

         In Stolt–Nielsen S.A. v. Animalfeeds Int'l Corp., 130 S. Ct. 1758 (2010), the Supreme

Court addressed the standard relating to Section 10(a)(4) and provided federal courts with this

concise direction: “It is only when an arbitrator strays from interpretation and application of the

                                                  3

          Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 3 of 8
agreement and effectively dispenses his own brand of industrial justice that his decision may be

unenforceable ... In that situation, an arbitration decision may be vacated under § 10(a)(4) of the

FAA on the ground that the arbitrator ‘exceeded [his] powers,’ for the task of an arbitrator is to

interpret and enforce a contract, not to make public policy.” 130 S. Ct. at 1767. Moreover,

vacatur is appropriate where the award “does not draw its essence from the agreement,” or where

the arbitrator's interpretation of the contract is “wholly baseless and completely without

reason....” Sonic Automotive, Inc., 2011 WL 3564884 * 11 (internal citations omitted).

       The Fourth Circuit has recognized that “manifest disregard” of the law also exists as

either an independent ground for overturning arbitral awards or as a judicial gloss on the grounds

for vacatur set forth in 9 U.S.C. § 10. Wachovia Securities, LLC v. Brand, 671 F.3d 472, 483 (4th

Cir. 2012). The Court has adopted a two-part test for manifest disregard of the law: “(1) the

applicable legal principle is clearly defined and not subject to reasonable debate; and (2) the

arbitrator [] refused to heed that legal principle.” Id. (quoting Long John Silver’s Rests., Inc. v.

Cole, 514 F.3d 345, 349 (4th Cir. 2008)). A misapplication or error in the law is not manifest

disregard of the law.

               [A] court's belief that an arbitrator misapplied the law will not justify
               vacation of an arbitral award. Rather, appellant is required to show that the
               arbitrators were aware of the law, understood it correctly, found it
               applicable to the case before them, and yet chose to ignore it in propounding
               their decision.

Remmey v. PaineWebber, Inc., 32 F.3d 143, 149 (4th Cir. 1994).

       The Court finds that the Award on Warfield’s claim for “wrongful termination without

just cause” (Doc. No. 3-3, p. 3) has no basis in North Carolina law because no such cause of

action exists for “at-will” employees. See Kurtzman v. Applied Analytical Indus., 493 S.E.2d

420, 422 (N.C. 1997), rehearing denied, S.E.2d 594 (N.C. 1998) (“North Carolina is an



                                                  4

         Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 4 of 8
employment-at-will state. This Court has repeatedly held that in the absence of a contractual

agreement between an employer and an employee establishing a definite term of employment,

the relationship is presumed to be terminable at the will of either party without regard to the

quality of performance of either party. There are limited exceptions. First, as stated above,

parties can remove the at-will presumption by specifying a definite period of employment

contractually. Second, federal and state statutes have created exceptions prohibiting employers

from discharging employees based on impermissible considerations such as the employee's age,

race, sex, religion, national origin, or disability, or in retaliation for filing certain claims against

the employer. Finally, this Court has recognized a public-policy exception to the employment-at-

will rule.”). Warfield has never alleged or argued that his termination was based upon an

impermissible consideration or that Defendants violated a “public policy.” 3

        Despite the clear and established North Carolina law on this issue, Plaintiff argues that

the law is “unsettled and debatable.” In his briefs and during the arbitration, Warfield relied on

two cases from other circuits, Shearson Hayden Stone, Inc. v. Liang, 653 F.2d 310 (7th Cir. 1981)

and PaineWebber, Inc. v. Agron, 49 F.3d 347 (8th Cir. 1995), for his proposition that the

arbitration procedure somehow alters the employment at-will relationship into a “for cause”

termination employment relationship. However, in Raymond James, the Fourth Circuit vacated

an arbitration award and expressly declined to apply the principles outlined in Shearson or

PaineWebber in an employment at-will relationship. 596 F.3d at 195, n. 16; see also Gheradi v.

Citigroup Global Markets, Inc., No. 1:18-cv-20969-UU, 2018 WL 4864851, *13 (S.D. Fl., July

26, 2018) (“In Raymond James, the Fourth Circuit Court of Appeals distinguished PaineWebber



3
 “[T]he public policy exception to the employment at-will doctrine is limited to those instances in which an
employer affirmatively instructs an employee to violate the law.” Haburjak v. Prudential Bache Securities, Inc.,
759 F. Supp. 293, 301 (W.D.N.C. 1991).

                                                         5

           Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 5 of 8
and Shearson because those cases involved the interpretation of collective bargaining agreements

and in such circumstances the arbitrator is charged with determining ‘whether a discharged

employee should be reinstated.’ The Fourth Circuit also noted that in neither PaineWebber nor

Shearson ‘[w]as the court faced with an express agreement providing for termination at

will.’…This Court finds the Fourth Circuit’s reasoning in Raymond James persuasive; where

arbitrators imply a termination ‘for-cause’ provision into a private employment agreement that

expressly provides for termination ‘at-will,’ the arbitrators do more than commit a permissible

error of law, they exceed their authority by ignoring the agreement’s plain language.”) (citing

Raymond James, 596 F.3d at 194. The Court finds that the law in this state and in this Circuit is

clearly defined and not subject to reasonable debate. North Carolina does not recognize a claim

of “wrongful termination without just cause” for at-will employees like Mr. Warfield.

       Plaintiff next argues that Defendants failed to instruct the Panel on the law it now asserts

forecloses Plaintiff’s wrongful termination claim. Thus, the Panel was not “aware” of the law

and could not disregard it. Moreover, Plaintiff claims that Defendants never argued that the Panel

was bound by Fourth Circuit law and in fact argued that Colorado law should apply.

       Despite Plaintiff’s argument, both prior to and during the arbitration hearing the

arbitrators were advised that the central argument being advanced by Claimant directly

conflicted with the clear, established principles of North Carolina law. Both Defendants’ Trial

Brief and Statement of Answer specifically and concisely address this point head on. (Yarbrough

Dec., Doc. No. 13-1, ¶ 7, Ex. 3, pp. 85-87; Ex 1, pp. 14-17). Moreover, the substantive

arguments advanced by the Defendants at the hearing were based on Fourth Circuit and North

Carolina law. In the hearing transcript attached by Plaintiff regarding ICON’s Motion to

Dismiss, Defendants’ opening line addresses North Carolina law as the standard, outlines that



                                                 6

         Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 6 of 8
Plaintiff has not established any public policy, and argues that Plaintiff’s argument “would

suggest that every FINRA arbitration, every employment agreement arbitration… would be

subject to a just cause standard.” (Rickner’s Second Declaration, Doc. No. 15-1, Ex. A, pp. 8-9).

(“Secondly, wrongful discharge. North Carolina, like 48 other states in the United States is an

employment at-will state.”). Consistent with their prior instruction of the law to the arbitration

Panel, Defendants informed the arbitrators that, to the extent Colorado law may apply because

Plaintiff’s employment was “established in Colorado with ICON, a Colorado-based company,…

in almost all respects, North Carolina law is the same.” (Yarbrough Dec., Doc. No. 13-1, Ex. 3,

p. 85; see also Doc. No. 13, p. 9, n.8). As such, the argument advanced by Defendants was that

the standard was the same and that the arbitrators should apply this clearly applicable law. (Doc.

No. 13-1, p. 14).

         The Court finds that the Defendants made the Panel aware of the clear, well-established

law in North Carolina and the Fourth Circuit, and the Panel chose to disregard the that law. The

arbitrator’s Award therefore demonstrates manifest disregard and must be vacated. As noted

earlier, the Court is mindful that vacating an arbitration award should be a “rare occurrence.”

However, under the circumstances of this case, the Court finds it appropriate.

         The Court will briefly address Defendant’s argument that the Panel’s ordered language

on Warfield’s U5 must be vacated because it violates FINRA’s rule that the reason for an

involuntary termination must be clearly and candidly stated on the U5. 4 Unlike the Panel’s



4
  The FINRA rule provides as follows: “A firm must provide sufficient detail when responding to Form U5
questions such that a reasonable person may understand the circumstances that triggered the affirmative response.
For example, for purposes of Section 3 on Form U5, it is not sufficient for a firm to report only that a person's
registration was terminated because that person violated “firm policy.” If a firm is obligated to report that a
registered person was terminated because he or she violated a firm policy, the firm must identify the policy, provide
sufficient facts and circumstances to enable the reader to understand what conduct was involved, and review other
questions on the form to determine whether an affirmative response to any other question is required.”
FINRA Regulatory Notice 10-39.

                                                          7

           Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 7 of 8
manifest disregard of the law in their award of damages to Warfield for wrongful termination

without just cause, the Court cannot say that the Panel’s U5 language exceeded their powers or

demonstrated a manifest disregard of the law. Accordingly, the Court declines to vacate this

portion of the Award.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Confirm Arbitration Award is

granted in part and denied in part. The Award is confirmed as to the Panel’s ordered

replacement language for Warfield’s U5;

       IT IS FURTHER ORDERED that Defendants’ Motion to Vacate Arbitration Award is

granted in part and denied in part. The Court vacates the Award to the extent it grants Plaintiff’s

claim for wrongful discharge without just cause.

                               Signed: June 16, 2020




                                                  8

         Case 3:20-cv-00195-GCM Document 19 Filed 06/16/20 Page 8 of 8
